ORDER

PER CURIAM:
Christopher Frasure appeals from the denial of his motion for post-conviction relief pursuant to Rule 29.15, after an evi-dentiary hearing. On appeal, Mr. Frasure claims that the trial court clearly erred in denying his Rule 29.15 motion. Mr. Fras-ure’s basis for post-conviction relief is that he was denied effective assistance of trial and appellate counsel. First, Mr. Frasure claims that trial counsel failed to present the testimony of two eyewitnesses and an alibi witness that would have assisted in his defense. Next, Mr. Frasure argues that trial counsel failed to conduct independent testing of vacuum sweepings and fingerprints taken from his car that would have supported his position that he did not commit the crime and that would have *310refuted the testimony of certain State’s witnesses. Finally, Mr. Frasure claims that appellate counsel was ineffective for failing to pursue on appeal the trial court’s decision to sustain the State’s motion in limine, which prevented the defense from presenting evidence that (1) the police failed to discover evidence from fingerprints; (2) the weapon found at Mr. Fras-ure’s house was not the weapon used in the shooting; and (3) no gunpowder residue was found in Mr. Frasur'e’s car. This court finds that neither Mr. Frasure’s trial counsel nor his appellate counsel were ineffective. Since a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment of the motion court is affirmed. Rule 84.16(b).